                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSHUA TAYLOR,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-471-JD-MGG

 OFFICER SHADE, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Joshua Taylor, a prisoner without a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, this court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the amended complaint, Taylor alleges that, on September 29, 2018, Sergeant

Kendall and Officer Armstrong approached him as he was receiving breathing

treatment in the medical unit and told him that they would be escorting him back to his

dormitory. When Taylor responded by asking for a lieutenant, Officer Armstrong
threatened him by pointing a taser at him. Officer Shade joined Sergeant Kendall and

Officer Armstrong after they arrived with Taylor at his dormitory. Taylor repeated his

request to see a lieutenant, and they left the dormitory. Taylor then approached the

entryway to the dormitory and asked for a lieutenant or captain. Sergeant Smith gave

him permission to speak to some other inmates on the other side of the dormitory so

that he could calm himself. As Taylor conversed with these inmates, Sergeant Kendall,

Officer Armstrong, and Officer Shade ordered Taylor to return to his side of the

dormitory. Instead, Taylor laid on the ground and asked for a captain. Sergeant

Kendall, Sergeant Armstrong, and Officer Shade ordered Taylor to cuff up, and he

complied. Officer Shade then escorted Taylor to his cell and ordered Taylor to get on his

knees so that he could remove the handcuffs. When Taylor refused, Officer Shade

kicked him in the back of his leg.

       Taylor asserts an Eighth Amendment claim for excessive force against Officer

Shade. The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used, and

the extent of the injury suffered by the prisoner. Id. Based on the allegation that Officer

Shade kicked Taylor, the amended complaint states a plausible Eighth Amendment

claim of excessive force against Officer Shade.




                                             2
       Next, Taylor asserts an Eighth Amendment claim against Sergeant Kendall for

denying Taylor’s request for breathing treatment later on September 29, 2018, which

caused him to faint during dinner the following day. To establish such a claim, a

prisoner must satisfy both an objective and subjective component by showing: (1) his

medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The

amended complaint states a plausible Eighth Amendment claim against Sergeant

Kendall for deliberate indifference to serious medical needs.

       Taylor also names Officer Armstrong and Sergeant Smith as defendants, but it is

unclear how the allegations about these defendants amount to a constitutional

violation. The amended complaint does not suggest that these defendants issued any

unlawful orders, used force against Taylor, or were present when Officer Shade used

force at Taylor’s cell. Though Officer Armstrong pointed a taser at Taylor, correctional

staff are generally entitled to use or threaten force to obtain compliance with orders, see

Soto v. Dickey, 744 F.2d 1260, 1267 (7th Cir. 1984), and Taylor cannot assert a valid

excessive force claim against Officer Armstrong based on a mere threat. See Hendrickson,

589 F.3d at 890. Similarly, the amended complaint indicates that Sergeant Smith did

nothing more than authorize Taylor to speak with inmates on the other side of his

dormitory. Therefore, these defendants are dismissed.




                                             3
        For these reasons, the court:

        (1) GRANTS Joshua Taylor leave to proceed on an Eighth Amendment claim for

money damages against Officer Shade for using excessive force against him on

September 29, 2018;

        (2) GRANTS Joshua Taylor leave to proceed on an Eighth Amendment claim for

money damages against Sergeant Kendall for acting with deliberate indifference to his

serious medical needs by refusing his request for breathing treatment on September 29,

2018;

        (3) DISMISSES Officer Armstrong and Sergeant Smith;

        (4) DISMISSES all other claims;

        (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Officer Shade and Sergeant Kendall at the Indiana Department of Correction

with a copy of this order and the amended complaint (ECF 13) as required by 28 U.S.C.

§ 1915(d); and

        (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer Shade and Sergeant

Kendall respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10.1, only to the claims for which Joshua Taylor has been granted leave to proceed

in this screening order.

        SO ORDERED on October 30, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
